 1    REMPFER MOTT LUNDY, PLLC
      JOSEPH N. MOTT
 2    Nevada Bar No. 12455
      SCOTT E. LUNDY
 3
      Nevada Bar No. 14235
 4    10091 Park Run Dr., Ste. #200
      Las Vegas, NV 89145-8868
 5    T: (702) 825-5303
 6    F: (702) 825-4413
      Joey@rmllegal.com
 7    Scott@rmllegal.com
      Attorney for Plaintiff
 8
      JAIMEE LEE
 9

10                                    UNITED STATES DISTRICT COURT

11                                    FOR THE DISTRICT OF NEVADA

12

13    JAIMEE LEE, an individual,                       Case No.: 2:19-cv-00628-GMN-GWF

14                      Plaintiff,
                                                      STIPULATION AND ORDER TO EXTEND TIME FOR
15    vs.                                             PLAINTIFF TO RESPOND TO DEFENDANTS’
16
                                                      MOTION TO DISMISS PLAINTIFF’S FIRST
      DIET CENTER LLC dba HEART ATTACK                AMENDED COMPLAINT AND TO EXTEND TIME
17
      GRILL, a Delaware Limited Liability             FOR DEFENDANTS TO REPLY
      Corporation; JON BASSO, an individual,
18                                                    (FIRST REQUEST)
                        Defendant.
19

20

21          Pursuant to LR IA 6-1 and LR 26-4, Plaintiff Jaimee Lee (“Plaintiff”) and Defendants Diet
22   Center LLC dba Heart Attack Grill and Jon Basso (collectively referred to as “Defendants”), by and
23   through their attorneys of record, hereby stipulate and agree to extend the time for Plaintiff to
24   respond to Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint (ECF No. 9) from
25   the current deadline of May 16, 2019, up to and including May 30, 2019. The parties also stipulate
26   and agree to extend the time for Defendants to reply to Plaintiff’s response from the current
27   deadline of May 23, 2019, up to and including June 13, 2019. Additional time is being requested
                                               Page 1 of 2
                                                                             Rempfer Mott Lundy, PLLC
                                                                             10091 Park Run Dr., Ste. #200
                                                                             Las Vegas, NV 89145-8868
                                                                             (702) 825-5303; fax (702) 8254413
                                                                             Info@rmllegal.com
 1   because the Court has set the Early Neutral Evaluation in this case for May 22, 2019, and if the

 2   parties are able to successfully resolve this matter, Defendants’ Motion to Dismiss would be

 3   moot. This is the parties’ first request to extend these deadlines to respond.

 4          This requested extension of time is sought in good faith and not for the purpose of causing

 5   undue delay.

 6          IT IS SO STIPULATED.

 7   Dated this 10th day of May, 2019.
 8
     REMPFER MOTT LUNDY, PLLC                             OGLETREE, DEAKINS, NASH, SMOAK & STEWART
 9

10   /s/ Joseph N. Mott                                   /s/ Erica J. Chee
     Joseph N. Mott                                       Anthony L. Martin
11   Nevada Bar No. 12455                                 Nevada Bar No. 8177
     Scott E. Lundy                                       Erica J. Chee
12
     Nevada Bar No. 14235                                 Nevada Bar No. 12238
13   Attorneys for Plaintiff                              Attorneys for Defendants
     Jaimee Lee                                           Diet Center LLC dba Heart Attack Grill
14                                                        and Jon Basso
15

16                                                ORDER

17   IT IS SO ORDERED.
18                10 day of May, 2019.
     Dated this _____
19
                                            _____________________________________________
20
                                            Gloria M. Navarro, Chief Judge
21                                          UNITED STATES DISTRICT COURT

22

23

24

25

26

27

                                                Page 2 of 2
                                                                             Rempfer Mott Lundy, PLLC
                                                                             10091 Park Run Dr., Ste. #200
                                                                             Las Vegas, NV 89145-8868
                                                                             (702) 825-5303; fax (702) 8254413
                                                                             Info@rmllegal.com
